Citation Nr: 0932897	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right tibia 
disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a bilateral foot 
disorder.

7.  Entitlement to service connection for a bilateral hand 
disorder.




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to March 
1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which inter alia denied the 
benefits sought.  In February 2007, the Board remanded the 
claims for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The Veteran's claimed right shoulder disorder is not 
shown to have been caused by any event from his active duty 
service.

3.  The Veteran's claimed right elbow disorder is not shown 
to have been caused by any event from his active duty 
service.

4.  A left knee disorder was caused by the Veteran's period 
of active duty.
5.  A right tibia disorder was caused by the Veteran's period 
of active duty.

6.  A back disorder was caused by the Veteran's period of 
active duty.

7.  The evidence of record is in equipoise regarding the 
Veteran's presently diagnosed bilateral foot disorder.

8.  The Veteran's claimed bilateral hand disorder is not 
shown to have been caused by any event from his active duty 
service.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2008).

2.  A right elbow disorder was not incurred by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2008).

3.  A left knee disorder was incurred by active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303 (2008).

4.  A right tibia disorder was incurred by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2008).

5.  A back disorder was incurred by active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303 (2008).

6.  Resolving all doubt in the Veteran's favor, the Veteran's 
presently diagnosed bilateral foot knee disorder was incurred 
during his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2008).

7.  A bilateral hand disorder was not incurred by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed in October 1999, prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  Such notice was provided to the Veteran by the 
RO in correspondence dated in January 2004 and March 2007.  
The claims were then readjudicated by means of a supplemental 
statement of the case issued in July 2009.
During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in December 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The RO requested the Veteran's service records from the 
National Personnel Records Center (NPRC) in March 2004.  In 
March 2004, NPRC informed VA that all available service 
records for the Veteran had previously been provided to the 
RO in September 1975.  The Board notes that the in May 2001, 
the RO rebuilt the Veteran's claims file.  In such cases, 
there is a heightened obligation to assist the claimant in 
the development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist includes the 
obligation to search for alternative medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  The Appeals 
Management Center (AMC) informed the Veteran in March 2007 
that prior to May 2001, his claims file was misplaced, and 
the VA was in the process of reconstructing that volume of 
evidence.  The Veteran was invited to assist in that 
reconstruction.  The Veteran responded by submitting copies 
of prior VA RO rating decisions, prior VA treatment records, 
and prior correspondence between the Veteran and NPRC.  The 
AMC requested and received all available treatment records 
for the Veteran from VAMC Lebanon.  Additionally, the AMC 
attempted to obtain the Veteran's treatment records from his 
time at Fort Campbell.  This information has been included in 
the claims file.  The Board finds that the AMC/RO has 
fulfilled their heightened duty to seek search for 
alternative medical records, and further efforts in this 
regard would be futile.

The Board notes that the Veteran has not been afforded a VA 
Compensation and Pension Examination in connection with his 
claims for entitlement to service connection for a right 
shoulder, right elbow, and bilateral hand disorders.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that the duty to 
assist does not require an additional VA Compensation and 
Pension Examination.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, 
there is no evidence that the Veteran has a bilateral hand 
disorder, right shoulder disorder, or right elbow disorder 
other than the Veteran's own contentions.  Although the VA 
treatment records indicate that the Veteran has received 
diagnoses of cellulitis and arthritis in his hands, bursitis 
in his right elbow, and tendonitis in his right shoulder, 
there is no suggestion in the evidence of record that any of 
these diagnosed disorders was caused by the Veteran's active 
duty.  In fact, a VA treatment record from November 1998 
states that no traumatic origin was reported concerning the 
Veteran's right shoulder, elbow, and hand discomfort.  The 
Board observes that another VA treatment record from 
July 1997 states that the Veteran was a mail handler and had 
to constantly use his right elbow.  The available service 
treatment records are negative for any signs, symptoms, or 
diagnoses of a bilateral hand disorder, right shoulder, 
disorder, or right elbow disorder.  The Veteran's available 
service treatment records, VA treatment records, and private 
treatment records have all been associated with the claims 
file, and the Board finds that there is sufficient competent 
medical evidence of record to make a decision on the claim.  
As there is sufficient competent medical evidence of record 
to make a decision on the claim, and the lack of a diagnosis 
of a disorder of either leg in the service treatment records 
and contemporary treatment records, the Board finds that the 
duty to assist does not require a Compensation and Pension 
Examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service records and treatment records.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations-Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Left Knee, Right Tibia, Back, Bilateral Feet Disorders

In this case, service personnel records show that in 
December 1958, the Veteran was injured in a parachute jump.  
He fractured his right ankle and was hospitalized for three 
months.

An X-ray performed at a private facility in February 1993 
revealed minor degenerative changes in both feet and the 
Veteran's left knee.  During a VA examination in April 1993, 
the Veteran reported chronic pain, grinding, and popping in 
his knees.  The examiner observed diffuse muscle wasting in 
the Veteran's left leg.  The diagnosis given was residual 
strain of the left knee, degenerative joint disease by 
history.  An additional VA treatment record from April 1993 
noted a diagnosis of degenerative joint disease in his knees.  
A January 1994 record from the VA podiatry clinic indicates 
that the Veteran had a hammertoe deformity on his right 
second toe with pain at the metatarsal joint.
The Veteran told a VA examiner in December 1994 that he had 
hurt his back the previous Sunday while moving furniture.  
The examiner indicated that the Veteran had a low back 
strain.  A VA X-ray of the left foot completed in April 1995 
revealed an essentially normal left foot with no abnormal 
bony exostosis at the level of the left fourth toe.  A 
March 1996 X-ray of the right foot showed a plantar spur of 
os calcis and a small juxta-articular dorsal/cortical spur of 
the distal end of the first metatarsal bone, right side.  A 
contemporaneous X-ray of the right tibia showed a tiny 
sclerotic density of the proximal tibia consistent with 
benign etiology.  It was noted that the tibial spines 
appeared somewhat prominent on average.

A VA podiatry note from January 1997 indicates that the 
Veteran had arthritis and painful hammertoes.  A VA podiatry 
resident noted in May 1997 that the Veteran had metatarsalgia 
and cavus feet.  On VA examination in September 1997, the 
Veteran reported that he had worked as a mailman and had to 
stand on his feet two to three hours a day.  He also said 
that he had to walk at least five miles a day.  The examiner 
noted mild pes cavus deformity in the Veteran's right foot.  
It was noted that X-rays from June 1997 revealed minimal 
spurring at the tibial spines and a single metatarsal 
fixation screw.  Another X-ray from September 1997 revealed a 
metallic fixating screw in the distal right fibula.  The 
interpreter also observed periosteal and cortical thickening 
along the lateral aspect of the distal right fibula and 
opined that the thickening was most likely posttraumatic.  A 
December 1997 X-ray of the feet showed mild degenerative 
changes.  In March 1998, an X-ray of the right tibial 
revealed an old/healed fracture of the distal neck of the 
fibula with minor juxtacortical/periosteal thickening that 
was attributed to old trauma.

The Veteran complained to a VA examiner in January 1999 of 
continuing lower back pain.  The examiner indicated that the 
Veteran had possible osteoarthritis.  In March 1999, the 
Veteran complained of lower back pain after shoveling snow.  
It was noted that the Veteran had recent lumbar strain.  A VA 
treatment note from March 1999 shows that the Veteran had 
pain in his left foot.  The examiner noted that plain film 
radiographs of the left foot revealed mild joint space 
enlargement and mild degenerative changes.  A VA podiatry 
note from April 1999 shows that the Veteran had a diagnosis 
of cavus foot bilaterally.
On VA examination in June 1999, the Veteran reported 
progressive pain in the lumbar spine and bilateral knees.  X-
rays revealed significant loss of disc space height in the 
lower lumbar spine.  It was noted that both knees and the 
lumbar spine demonstrated findings consistent with 
degenerative arthritis.  The examiner opined that it was more 
likely than not that the Veteran's duties as a paratrooper 
contributed to his current picture of bilateral knee and 
lumbar spine arthritis.

A VA podiatrist provided a diagnosis of bilateral 
recalcitrant arthritic pain midfoot in July 2001.

Private medical correspondence from B.L.H., M.D., dated 
March 2004, detailed the nature of the parachuting accident 
that the Veteran incurred while on active duty.  It was noted 
that the Veteran had developed arthritis of the lower 
extremities and of his back.  Dr. H. stated that the pattern 
of injury in the lumbosacral spine was commensurate with a 
deceleration injury, and it was properly categorized as 
traumatic arthritis.  It was observed that there was no other 
occupational or accidental injury to explain the development 
of traumatic arthritis.  After reviewing X-ray reports and 
history, Dr. H. opined that it is implausible to conclude 
that the left leg was uninjured.  It was further opined that 
the Veteran's arthritic condition, resulting chronic 
compartment syndrome of the lower extremities, and stiff man 
syndrome was a result of his service-related injury.  Dr. H. 
said that her conclusions were given a reasonable degree of 
medical certainty, and she said the information presented 
represented a direct causal relationship between his military 
accident and his current medical condition.

Based on the evidence of record, the Board finds that service 
connection for a left knee disorder, right tibia disorder, 
back disorder, and bilateral foot disorder is warranted.  The 
Veteran clearly has present diagnoses of arthritis in his 
left knee, lumbosacral spine, and bilateral feet.  
Additionally, X-rays have revealed periosteal and cortical 
thickening along the lateral aspect of the distal right 
fibula.  The June 1999 VA examiner provided a nexus between 
the left knee disorder, back disorder, right tibia disorder, 
and the Veteran's service.  Also, the March 2004 letter from 
Dr. H. provides a medical link between the aforementioned 
disorders and the documented in-service accident.  The Board 
acknowledges that Dr. H.'s letter did not specifically 
mention the Veteran's feet.  However, the letter attributed 
the Veteran's arthritis "of the lower extremities" and 
"chronic compartment syndrome of the lower extremities" to 
his in-service accident.  In this case, in light of the 
documented in-service parachuting accident, and by extending 
the doctrine of reasonable doubt to the Veteran, the Board 
finds that Dr. H.'s letter provides the necessary medical 
link between the Veteran's current bilateral foot disorder 
and his service, and service connection is justified.

Taking the June 1999 VA examiner's opinion coupled with 
March 2004 letter from Dr. H., the Board finds that by 
extending the reasonable doubt doctrine to the Veteran, 
service connection for a left knee disorder, right tibia 
disorder, back disorder, and bilateral foot disorder is 
warranted.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  Here, the Board believes that the evidence is at 
least in equipoise and, resolving all reasonable doubt in 
favor of the Veteran, service connection for a left knee 
disorder, right tibia disorder, back disorder, and bilateral 
feet disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303.

Right Shoulder, Right Elbow, Bilateral Hands

In this case, the available service records are negative for 
any signs, symptoms, or diagnoses of a right shoulder, right 
elbow, or bilateral hand disorder.

In July 1993, the Veteran complained to a VA dermatologist of 
episodic eruptions of itching and burning on his hands and 
fingers over the previous ten years.  A VA treatment record 
from January 1994 indicates that the Veteran had eczemated 
lesions on his hands and fingers.

In July 1997, the Veteran requested that a VA examiner check 
his right elbow.  It was noted that the Veteran was a mail 
handler and had to constantly use his right elbow.  The 
examiner found no fracture, no dislocation, no swelling, and 
no tenderness.  The Veteran told a VA examiner in 
December 1997 that he experienced right elbow pain when he 
accidentally bumped it.  The examiner gave a diagnosis of 
bursitis of the right elbow.

A VA treatment note from September 1998 shows that the 
Veteran had right shoulder, right elbow, and right hand pain 
for many months.  A diagnosis of tendonitis, right shoulder 
and elbow was listed.  A contemporaneous X-ray of the right 
elbow revealed minimal spurring along the distal insertion of 
the right triceps tendon suggesting early bursitis.  An X-ray 
of the right shoulder was noted to be normal, and a right 
hand X-ray showed mild degenerative osteoarthritis of the 
proximal and distal interphalangeal joint spaces.

In November 1998, a VA examiner recorded the Veteran's 
observations of discomfort in his right shoulder, elbow, and 
hand.  It was noted that the Veteran reported no traumatic 
origin.  The diagnosis was apparent bicipital tendonitis on 
the right side with osteoarthritis of the proximal 
interphalangeal joints.  A treatment note from December 1998 
shows that the Veteran noticed definite improvement in his 
right shoulder with decreased discomfort.  Pain in the 
shoulders and hands was reported again in January 1999.

The Veteran reported very dry, reddened, swollen hands to a 
VA nurse in February 1999.  A VA treatment note from 
March 1999 indicates that the Veteran's hands were getting 
worse.  It was noted that the Veteran's skin symptoms had 
started about three weeks previously after hot paraffin 
therapy.  The diagnosis was probable contact dermatitis with 
secondary cellulitis.  A VA dermatology note from June 1999 
shows that the Veteran's skin symptoms had cleared.  An X-ray 
of the Veteran's hand completed in July 1999 revealed 
degenerative changes.

A VA examiner observed in December 2000 that the Veteran had 
pain in his right shoulder with overhead activities.

Based on the persuasive evidence of record, the Board finds 
that service connection is not warranted for the Veteran's 
claimed right shoulder disorder, right elbow disorder, and 
bilateral hand disorder.  While it appears that the Veteran 
has current diagnoses of arthritis in his hands, bursitis in 
his right elbow, and resolving tendonitis in his right 
shoulder, there is no competent, persuasive evidence which 
provides a link between these current diagnoses and any event 
from the Veteran's service.  Without such a link, service 
connection cannot be granted.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As noted earlier, the available service records are negative 
for any signs, symptoms, or diagnoses of a right shoulder 
disorder, a right elbow disorder, and a bilateral hand 
disorder.  The first medical documentation of any symptoms 
associated with the claimed disorders appeared in 1993-33 
years after the Veteran left active duty.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

The Board has carefully considered the Veteran's own 
statements that he has a right shoulder disorder, right elbow 
disorder, and bilateral hand disorder related to service-in 
particular, as a result of the documented parachuting 
accident in December 1958.  However, the record shows that 
the Veteran told a VA examiner in November 1998 that there 
was no traumatic origin to his right shoulder, elbow, and 
hand pain.  As the Veteran's statements appear to be 
contradictory, the Board finds them to be of less persuasive 
value.

While the Veteran may sincerely believe he has a right 
shoulder disorder, right elbow disorder, and bilateral hand 
disorder as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

The Board has considered whether service connection for 
arthritis could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  In this 
case, no medical evidence demonstrates that the Veteran 
experienced arthritis to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for a right shoulder, right elbow, and bilateral 
hand disorder cannot be established on a presumptive basis.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a right elbow disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
allowed.

Entitlement to service connection for a right tibia disorder 
is allowed.

Entitlement to service connection for a back disorder is 
allowed.

Entitlement to service connection for a bilateral foot 
disorder is allowed.

Entitlement to service connection for a bilateral hand 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


